Citation Nr: 0601343	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  99-11 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1958 to 
November 1988.  The appellant is his surviving spouse.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a January 1998 RO decision.  

The veteran died in September 1997, and in October 1997, the 
RO received the appellant's claim for dependency and 
indemnity benefits (DIC).  

As noted previously, the RO denied service connection for the 
veteran's cause of death in a January 1998 rating action.  

The appellant timely appealed and in February 2004, the Board 
requested and then subsequently received an opinion of a 
medical specialist from the Veterans Health Administration 
(VHA).  

In March 2001 and November 2004 the Board had remanded the 
case for further evidentiary development of the record.  



FINDINGS OF FACT

1.  The veteran died in September 1997 as the result of 
respiratory arrest due to lung cancer.  

2.  At the time of the veteran's death, service connection 
was in effect for pes planus of the right foot, benign 
prostatic hypertrophy, and post-operative residuals of right 
and left inguinal hernia.  Each was rated at a noncompensable 
level.  

3.  The veteran did not manifest lung cancer in service or 
until many years thereafter.  

4.  The fatal lung cancer is not shown to have due to any 
event or incident of this period of service.  

4.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by lung cancer was 
not due to disease or injury that was incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

2.  The veteran's disability manifested by lung cancer was 
not proximately due to or the result of the service-connected 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.310(a) (2005).  

3.  A service-connected disability did not cause or 
contribute materially or substantially in producing the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309. 3.312 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
held that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date VCAA was enacted.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless for the reasons 
specified below.

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (2002).  VCAA also 
includes certain provisions regarding the type of notice to 
which the veteran is entitled.  38 U.S.C.A. § 5103 (West 
2002).  

Having reviewed the complete record, the Board believes that 
there is a complete evidentiary record upon which to decide 
the appellant's claim.  The Board is unaware of, and the 
appellant has not identified, any additional evidence which 
is necessary to make an informed decision on the issues.  In 
fact, in a February 2003 VA Form 646 statement, the 
appellant's representative indicated that she had no 
additional evidence to submit in support of her cause of 
death claim.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The appellant and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument.  

By way of the August 2002 VCAA notice letter and the December 
2004 duty to assist letter, as well as the January 1999 
Statement of the Case, and the Supplemental Statements of the 
Case dated in October 2002 and July 2005, the appellant and 
her representative have been notified of the evidence needed 
to establish the benefits sought.  

Further, the RO provided notice to the appellant regarding 
her and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the appellant has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

It is pertinent to note that the appellant's claim has been 
remanded by the Board in March 2001 and November 2004 in 
order to develop the evidentiary record.  

As such, VA has satisfied, as far as practicably possible, 
the notice, assistance, and other requirements of VCAA, and 
any further action would only serve to burden VA with no 
foreseeable benefits flowing to the appellant.  


Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  

Service incurrence of malignant tumors during wartime service 
may be presumed if manifested to a compensable degree within 
one year of the veteran's discharge from service. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2005).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2005).  

Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service- connected 
condition was of such severity as to have a material 
influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2005).  

The Board notes that the veteran had been granted service 
connection for pes planus, benign prostatic hypertrophy and 
post-operative residuals of right and left inguinal hernia.  
Each disability had been rated at a noncompensable level.  
The veteran did not have any pending claims at the time of 
his death in September 1997.  

In this case, the appellant is not alleging that the 
veteran's service-connected disabilities are related to the 
cause of the veteran's death.  

Further, the Board finds that there is no competent medical 
evidence of a medical nexus, or relationship, between the 
veteran's service-connected disabilities and his active 
military service.  Thus, further consideration of 38 C.F.R. 
§§ 3.310 and 3.312 are not for application.  

Service connection may also be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (West 2002).  

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

In her October 1997 DIC claim, the appellant asserted that 
the veteran's death should be service connected due to 
residuals from asbestos exposure in service. She maintains 
that the veteran spent many years of active duty service 
aboard ships with asbestos.  

A review of the service medical records reflects complaints 
of viral upper respiratory infections with lung involvement, 
chest pains related to costochondritis, and probably 
musculoskeletal back pain.  

The chest x-ray studies dated in 1962, 1964, 1969 and 1971 
were reported to be essentially negative.  

The reports of medical examination dated in March 1958, March 
1962, January 1968, November 1973, December 1981, January 
1986 and April 1988 were entirely negative for any clinical 
findings of the lungs and chest.  

The reports of medical history dated in March 1958, January 
1986 and October 1988 reflect one complaint of shortness of 
breath, as well as other complaints, such as swollen joints, 
dizziness, eye trouble, ear/nose/throat trouble, hearing 
loss, sinusitis and hay fever.  

The RO requested the veteran's service personnel records from 
the National Personnel Records Center that was completed in 
June 1999.  Based on a review of those records, it is clear 
that the veteran served as a career radioman, starting from 
communications school in July 1958 to his eventual 
recognition for meritorious service as a Master Chief 
Radioman in 1988.  

In support of her claim, the appellant submitted a letter 
from the veteran's treating oncologist dated in December 
1998.  The oncologist noted that he treated the veteran in 
May 1997 for back pain that was initially thought to be 
metastatic cancer to the bones and was later found to be lung 
cancer.  

The oncologist noted that the veteran was a non-smoker, but 
had a history asbestos exposure from working on old, dry 
docked ships for overhaul.  

The oncologist stated that this occurred 20 years ago when 
asbestos exposure was rampant in the military.  The 
oncologist opined that "certainly, lung cancers in these 
patients [was] increased and [could] be attributed to 
asbestos."  

The oncologist concluded that the asbestos exposure was a 
"possible contributor to his illness, which subsequently 
[led] to his death."  

A review of the veteran's terminal medical records dated from 
May 1997 to September 1997 reflects the veteran's complaints 
of progressive low back pain since January 1997.  An April 
1997 biopsy revealed metastatic adenocarcinoma of probable 
lung primary.  

The veteran's past medical history included childhood asthma, 
mole removal in 1994, hernia repair in 1980, and benign cyst 
removal from back in 1996.  The veteran had a 12-year, two 
packs per day history of tobacco smoking with cessation in 
1971.  He subsequently underwent chemotherapy and treatment 
for dehydration.  

In August 1997, the veteran was hospitalized at the 
Portsmouth Naval Medical Center.  He was diagnosed with 
adenocarcinoma of the right upper lung with metastasis to the 
bone and liver.  

It was noted that he had a history of transient ischemic 
attack, hypertension, dehydration, malnutrition and decubitus 
ulcer.  The veteran was later discharged to home for hospice 
care.  

In February 2004, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) regarding the nature 
of the veteran's lung cancer and whether it was causally 
lined with asbestos exposure in service.  

In March 2004, a VHA opinion was received.  The examiner 
noted that, based on a review of the veteran's claims file, 
it was his opinion that "the information [could not] support 
the presumption that the veteran suffered from a residual 
lung disability due to asbestos exposure in the service."  

The examiner stated that the asbestos exposure presented 
neither a principle nor contributing factor in his death.  
The examiner reported that individuals with more than the 
usual background asbestos exposure in industrialized 
countries experienced an increased risk of lung cancer, 
especially from smoking.  

The examiner indicated that there was no medical evidence 
that designated the veteran as an individual with greater 
than usual asbestos exposure given the absence radiographic 
or physical examination evidence of pleural disease or 
asbestosis.  

The examiner noted that the veteran's service in the Navy as 
a radioman was not an area with substantial asbestos exposure 
from removal or application of asbestos insulation.  It was 
not shown that the veteran, as a radioman, would be working 
in environments with increased and continuous background of 
asbestos exposure over the years.  

The examiner opined that "it [was] impossible from the 
records to know the extent of the subject's cigarette 
smoking."  

However, the examiner concluded that the type of environment 
in which the veteran worked during active duty service would 
not expose him to greater asbestos than the general 
background asbestos exposure than most people in 
industrialized countries.  

Further, the examiner concluded that "there [was] nothing in 
the records documenting that he had evidence of physiological 
changes or radiographical changes that would support the 
concept of greater than the usual background exposure to 
asbestos" and that the record did not support the idea that 
asbestos exposure led to any of the veteran's difficulties.  

In this case, the appellant's representative has argued that 
the veteran worked in shipyards where he was exposed to 
asbestos and where he served on work parties that had to 
remove lagging containing asbestos.  

However, the Board relies on the competent medical evidence 
of record that does not reflect any in-service complaints of 
respiratory disorders related to asbestos, nor any post-
service clinical evidence of any pleural disease or 
asbestosis.  As noted previously, multiple chest x-ray 
reports dated from 1962 and 1971 were read as negative for 
any findings.  

Further, the VHA opinion acknowledged the veteran's exposure 
to asbestos, but noted that, given his military occupation 
specialty as radioman, the veteran did not experience 
continuous exposure to increased asbestos levels over a 
period of years that led to any of the veteran's medical 
difficulties.  The examiner based this opinion on the lack of 
physiological and radiographic evidence of any respiratory 
disease related to significant asbestos exposure.  

The Board acknowledges that the appellant has offered her 
personal opinion that the veteran's asbestos exposure is 
associated with the veteran's cause of death.  

However, there is no evidence to suggest that the appellant 
is trained or educated in medicine.  Therefore, her lay 
opinion as to the nature of asbestos exposure and its 
relationship to the cause of the veteran's death is not 
competent evidence needed to establish service connection.  
Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 
2 Vet. App. at 494.  

Additionally, the Board recognizes that, in a letter dated in 
December 1998, the veteran's physician provided a positive 
nexus opinion regarding the likely etiology of the veteran's 
lung cancer.  However, that opinion is far less compelling 
and probative than that of the VHA examiner, discussed 
hereinabove.  

It is speculative in nature and is based on a far less 
comprehensive review of the evidentiary record.  The doctor's 
opinion appears to be based on historical information 
provided by the appellant that is not supported by the 
medical evidence of record.  

In fact, the doctor reports that the veteran was a non-
smoker, when his smoking history was clearly and consistently 
shown in the veteran's past medical history, as documented in 
the medical evidence of record.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death. 38 U.S.C.A. § 5107(b).  The appeal is 
denied.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


